The State Tuberculosis Board is a State agency composed of State officers having governmental corporate authority under Chapter 12284, Acts of 1927, Sections 3308 C.G.L., and Chapter 17469, Acts of 1935. This obviously appears by the Legislative Acts cited in, and the quoted allegations of, the bill of complaint, and in the express admissions of the answer. Otherwise the Acts would violate Section 25, Article III of the State Constitution, which organic provision forbids special laws incorporating companies or associations of a private nature. Property duly acquired by such Board under the cited legislative enactments in State property. State bonds or other State obligations by mortgage or otherwise to pay money, cannot be issued by any State officer or agency except "for the purpose of repelling invasion or suppression insurrection." Sec. 6, Art. IX, Constitution of Florida as amended in 1930. See page 784, Laws of Florida of 1929; Cumulative Supplement of 1934 to the Compiled General Laws of Florida, 1927.
Other matters presented should not be dismissed on the record in this case.
Rehearing denied.
WHITFIELD, C.J., and ELLIS, BROWN, BUFORD and DAVIS, J.J., concur. *Page 177